DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 04/20/2021.  Claims 1-5, 7-12, and 14-25 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered. 
Drawings
The drawing corrections were received on 04/20/2021.  These corrections are acceptable.
Claim Objections
Claims 1-5, 7-12, and 14-25 are objected to because of the following informalities: Lines 2 and 7 of claim 1 disclose “a bracket,” and “a second bracket structure,” respectively.  However, the specification discloses “a first bracket assembly,” and “a second bracket assembly.”  It is recommended that these elements be changed in all occurrences throughout the claims, in order to maintain consistency throughout the instant application.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 states that, “…the second bracket comprises an upper bar of a furniture leg support system…”  Based on the specification and drawings, the second bracket is element 130, and the upper bar is element 204 (see Fig. 2A).  It is unclear how the second bracket comprises the upper bar, which appears to be a separate element.  According to the figure 2A, the second bracket structure is connected to vertical support members (202a, 202b), which are connected at their upper ends by upper bar (204).  The Examiner recommends amending the claim to recite that “the second bracket assembly is attached to a furniture leg support system, where the furniture leg support system comprises a plurality of legs,” for clarity, based on Fig. 2A.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pub. 20080184917).
10 comprising a flat plate bracket (as seen in Fig. 2), the flat plate bracket comprising a first surface (as seen in Fig. 2 below), a second surface opposite the first surface (shown in Fig. 2 below), and a plurality of apertures 11 through the first bracket assembly 10 extending from the first surface to the second surface (as seen in Fig. 2 below), each aperture 11 of the plurality of apertures having a centerline axis (as shown in Fig. 2 below), the first surface configured to engage at least one table top board 92; a plurality of studs 12 protruding from the second surface of the first bracket assembly 10, the plurality of studs 12 configured to selectively attach the first bracket assembly 10 to a second bracket assembly 20 (as seen in Fig. 2), where the plurality of studs 12 protrude from the second surface in a first direction (as seen in Fig. 2 below), and the centerline axes of the plurality of apertures 11 are parallel to the first direction (as shown in Fig. 2 below); and the second bracket assembly 20 comprising receiving apertures 22 to receive the plurality of studs 12, the second bracket assembly 20 configured to engage with the second surface of the flat plate bracket (as seen in Fig. 6).
Regarding claim 2, Liu discloses the bracket assembly, where the second bracket assembly 20 is attached to a furniture leg support system (as seen in Fig. 3 below), where the furniture leg support system comprises a plurality of legs, and the receiving apertures 22 of the second bracket assembly 20 are disposed through the upper bar.  The Examiner notes that the second bracket assembly 20 of Liu is formed as a bar, and is located at the top (upper region) of the leg structures, as seen in Fig. 3 below.
	Regarding claim 3, Liu discloses the bracket assembly, where the plurality of studs 12 comprises at least one of threaded studs, pins with key channels, or twist-lock fasteners.
12 are integral with the first bracket assembly 10 (as seen in Fig. 4).
	Regarding claim 5, Liu discloses the bracket assembly, where the plurality of apertures 21 extend from the first surface to the second surface (as seen in Fig. 2 below), and are configured to receive a fastener to couple the second bracket assembly 20 to a plurality of table top boards 92 (as discussed in para. [0020], lines 1-3).
Regarding claim 24, Liu discloses the bracket assembly, comprising the at least one table top board 92 engaged with the first surface of the second bracket assembly 20 and coupled to fasteners disposed through the plurality of apertures 21 (as discussed in para. [0020], lines 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 11-12, 14-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
	Regarding claim 7, Liu discloses a bracket assembly, comprising: a first bracket assembly 10 comprising a first surface and a second surface opposite the first surface (as seen in Fig. 2 below), where the first surface and the second surface are planar, and the first surface is parallel to the second surface (see Fig. 2 below); a first set of fastening elements 11 on the first surface of the first bracket assembly 10; a second set of fastening elements 12 on the second surface of the first bracket assembly 10, the second set of fastening elements 12 comprising selectively releasable fasteners to selectively couple the first bracket assembly 10 to a second bracket assembly 20; and the second bracket assembly 20 comprising an upper bar of a support structure (see leg support system in Fig. 2 below), the upper bar comprising receiving apertures 22 to receive the second set of fastening elements 12 and engage with the second surface of the first bracket assembly 10 (as seen in Fig. 6).
	Regarding claim 7, Liu discloses the claimed invention except for where the first bracket assembly 10 is directly engaged with the table top board 92.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse the position of the first and second bracket assemblies, since it has been held that rearranging parts 10 of Liu on the bottom of the table top board 92, and the second bracket assembly 20 on the leg support system (shown in Fig. 3 below), would not alter the ability for the bracket assemblies 10,20 to connect, or support the components of the table 90, and would have been an obvious modification, which would provide an alternate method of mounting the table top board to the leg support system.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claims 8, 12, and 14, Liu teaches the bracket assembly, where the plurality of studs 12 comprises at least one of threaded studs, pins with key channels, or twist-lock fasteners.
Regarding claim 9, Liu teaches the bracket assembly, where the plurality of apertures 21 extend from the first surface to the second surface (as seen in Fig. 2 below), and are configured to receive a fastener to couple the second bracket assembly 20 to a plurality of table top boards 92 (as discussed in para. [0020], lines 1-3). 
Regarding claim 11, Liu teaches the bracket assembly, where the plurality of studs 12 are integral with the first bracket assembly 10 (as seen in Fig. 4).
	Regarding claims 15-16, Liu teaches the bracket assembly, where the second bracket assembly 20 comprises a furniture leg support system (as seen in Fig. 3 below), and the upper 20) is disposed across a top of the leg support system (as depicted in Fig. 3 below).
	Regarding claim 17, Liu teaches the bracket assembly, where the first bracket assembly 10 is a flat plate bracket (as seen in Fig. 2).
Concerning method claims 18-23, in view of the structure disclosed by Liu above, the method of operating the device would have been obvious, since Liu’s bracket assembly provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Liu is capable of performing the claimed process.
Regarding claim 25, Liu teaches the bracket assembly, where the table top board 92 is in contact with and engages the first surface of the second bracket assembly 20, the table top board 92 is coupled to fasteners disposed through the plurality of apertures 21 (as discussed in para. [0020], lines 1-3).

    PNG
    media_image1.png
    728
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    607
    665
    media_image2.png
    Greyscale

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Murasaki (U.S. Pat. 5537793).
Regarding claim 10, Liu is discussed above, and fails to disclose the bracket assembly, where the first set of fastening elements 11 comprise at least one layer of adhesive.  Murasaki teaches a bracket assembly 3,4,5, comprising an adhesive 7 on the surface, the layer of adhesive 7 couples the bracket assembly 3,4,5 to a table top board 1 (as discussed in col. 5, lines 21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket assemblies 10,20 of Liu with an adhesive, since the equivalence of adhesives and screws for their use in the fasteners art and the selection of any known equivalents to secure one object to another, would be within the level of ordinary skill in the art.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional bracket systems for supporting planar surfaces, including tables.  Specifically, U.S. 5794545 to McDaniel, U.S. 7661374 to Mullen, III, U.S. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        17-May-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632